COOK, Judge
(dissenting):
The trial of this case took place in the Republic of the Philippines. The two witnesses whose presence was requested by the accused were in the United States; one was a retired master sergeant and the other was on active duty in Missouri.
In my dissent in United States v. Willis, 3 M.J. 94, 96 (C.M.A.1977), I set out my disagreements with the majority on the general right of an accused to obtain the presence of a defense witness at government expense. Suffice it to repeat here my view that the surface materiality of the testimony expected of the requested witnesses does not, alone, establish the necessity for a witness’ presence at trial. It is gratifying, therefore, that the principal opinion now acknowledges “a caveat” to the implacable consequence of content materiality espoused in Willis, when the issue is whether the proposed testimony “would be merely cumulative.”
As to the merits, the defense had available to it extracts from the accused’s service record dating back to 1962. These established that he was outstanding in performance and character. They reflect, among other things, that the accused was awarded the Joint Services Medal for his efforts during the evacuation of Vietnam between March and April 1975, and the Air Force Commendation Medal for his work between October 1970 and February 1972. Rating reports variously lauded him for possession of the “highest degree ... of integrity” (Ex. E); his “high moral character” (Ex. M); and his “very high moral standards and ideals” (Ex. N). The report for the period of February 1972-1973 indicates that the accused’s “greatest strength is his character as a whole.” In addition, two witnesses were made available for personal testimony as to the accused’s truthfulness.
Master Sergeant Smiley, the retired airman, knew the accused for a period of 8 months between 1971 and 1972. The pretrial request for his presence was denied for *245two reasons: first, because of the brevity of his association with the accused and the interval of approximately 4 years between that association and the trial; and, second, it was deemed that his testimony would be cumulative. The same circumstances were before the trial judge on renewal of the request for Smiley’s presence. Further, defense counsel conceded, and the exhibits established, that Smiley was the “reporting official” on the 1971-1972 performance report on the accused. It also appeared that counsel had stipulated to the expected testimony of the witness. In these circumstances, I believe the trial judge, as well as the convening authority, did not abuse his discretion by denying a request for the presence of this witness. United States v. Lepiscopo, 458 F.2d 977 (10th Cir. 1972).
The second witness whose presence was requested by the accused, but was denied by the trial judge, was Sergeant Messenger. Messenger had known the accused for a period of 6 months between January and July 1975, was his immediate supervisor, and had been the “reporting official” for a performance report which included that period. Evidence presented to the trial judge indicated that the defense had requested Master Sergeant Manis, who had been the accused’s supervisor in the same organization as that of Messenger during the period from May 1978 through November 1974. That request was granted, and Manis was brought to Clark Air Base in the Philippines from Nebraska. Another defense witness was Technical Sergeant Heryford, who had served with the accused from July 1975 through August 1975 at Clark Air Force Base. Thus, the defense had two witnesses whose testimony as to the accused’s performance of duty and reputation for truthfulness bracketed that of Messenger along with the performance reports filed by them that covered the same subject matter. I am convinced, therefore, that the trial judge did not abuse his discretion by denying the request for Messenger’s presence on the basis of the evidence. United States v. Plemons, 455 F.2d 243 (10th Cir. 1972).
I would affirm the decision of the United States Air Force Court of Military Review.